DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first transmission assembly”, “a second transmission assembly” and “a third transmission assembly” in claim 1.
“the second transmission assembly” in claim 2. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rotary cutter head" in line 12.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a rotary cutter head” in claim 1 prior to the recitation in line 12.
Claim 1 fails to point out which structures are required absolutely versus in the alternative, by first reciting “provided with a transmission shaft or a food material processing tool” and then reciting “in a first mode…provided with the food material processing tool” and “in a second mode…provided with the transmission shaft”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pommerel (European Patent Office Application No. EP 2 085 005 A1; English translation provided through Espacenet). 
Regarding claim 1, Pommerel teaches a multifunctional food processor (Pg. 2, [0005], lines 45 – 46), comprising:
a host module (1), 
a first food material processing module (2) installed on the host module (Pg. 4, [0020], lines 156 – 158; Fig. 1, 3) and driven by the host module (Pg. 5, [0024]), and
a second food material processing module (4; see top of Fig. 1 where cover 4 is the second food material processing module) driven by the first food material processing module (Pg. 5, [0025] and Pg. 7, [0036]);
wherein the first food material processing module (2) is provided with a transmission shaft (hub 7 and base 70) or a food material processing tool (7, 9), and one end of the transmission shaft (7, 70) is provided with a first transmission assembly (5; modified Fig. 2, 3) for transmitting power of the host module (1) to the second food material processing module (4), and one end of the food material processing tool (7, 9) is provided with a rotary positioning shaft (72, 102; Fig. 2) or a second transmission assembly (5; modified Fig. 2, 3) for transmitting power of the host module (1) to the second food material processing module (4), a bottom of the rotary cutter head (8) of the second food material processing module (4) is provided with a third transmission assembly (6, 74; see modified Fig. 2, 3), which is engagable with the first transmission assembly or the second transmission assembly (5; see modified Fig. 2, 3).
Regarding the first and second transmission assemblies claim 1, both are mapped to element 5 of Pommerel as the transmission shaft (7) also forms the food material processing tool (7, 9) thus both have the same first and second transmission assembly (5; see modified Fig. 2, 3).
Regarding “a first mode” and “a second mode” recitations in claim 1, only physical structures are required items of the claimed invention, modes are manners of using or positions of movable parts relative to another. Pommerel teaches all structural limitations of claim 1, thus Pommerel’s or just a 
    PNG
    media_image1.png
    1152
    1431
    media_image1.png
    Greyscale
transmission shaft 7, 70; See [0007] and [0020]). 

Modified Fig. 2, 3
Regarding claim 2, Pommerel teaches a multifunctional food processer having a third mode (Pg. 2, [0005], lines 45 – 46 and Pg. 7, [0038]), 

Regarding “a third mode” recitation in claim 2, only physical structures are required items of the claimed invention, modes are manners of using or positions of movable parts relative to another. Pommerel teaches all structural limitations of claim 2, thus Pommerel’s multifunctional food processor is capable of being used in a third mode (see Pg. 2. [0005], lines 45 – 46 and Fig. 3 showing processor components are removable and can be provided with a food material processing tool 7, 9 and a transmission shaft 7, 70; See [0007] and [0020]). 
Regarding claim 3, Pommerel teaches a multifunctional food processer (Pg. 2, [0005], lines 45 – 46), where the host module (1) is horizontally placed (Fig. 4), the first food material processing module (2) is installed and placed above the host module (1) (Pg. 4, [0020], lines 156 – 158), and the second food material processing module (4; see top of Fig. 1 where cover 4 comprises a second food material processing module) is installed and placed above the first food material processing module (Pg. 4, [0020], lines 147 – 149) (Fig. 3 shows the host module being horizontally placed, with the first food material processing module (2) being installed on top of host module and the second food material processing module (4) being installed on the first food material processing module (2).
Regarding claim 4, Pommerel teaches a multifunctional food processer (Pg. 2, [0005], lines 45 – 46), where the first food material processing module (2) comprises a cooking cup (container 2 with handle 3), which is provided with the food material processing tool (7, 9) or a transmission shaft (7, 70), and the food material processed by the second food material processing module (4) falls into the cooking cup (2) of the first food material processing module (2; Fig. 3 shows grating disc/rotary cutter, 8 with perforations that allow material grated by rotary cutter head, 8 of the second food material processing module, 4 to fall into  the first food material processing module, 2).
Regarding claim 5, Pommerel teaches a multifunctional food processer (Pg. 2, [0005], lines 45 – 46), wherein the host module (1) comprises a housing (12), a driving motor (100) provided in the housing (Fig. 2), and a driving shaft (102) driven by the driving motor (Pg. 6, [0028]) and extending upward from the housing (Pg. 6, [0028], line 209; Fig. 2), the first food material processing module (2) is placed above the host module (1) (Pg. 4, paragraph [0020], lines 156 – 158; see Fig. 3), and the driving shaft (102) extends upward into the cooking cup (2) of the first food material processing module (2; see Fig. 2 and 3).
Regarding claim 6, Pommerel teaches a multifunctional food processer (Pg. 2, paragraph [0005], lines 45 – 46), wherein the third transmission assembly is an engaging tooth portion (6, 74; Pg. 5, [0025]; modified Fig. 2, 3), and the first transmission assembly and the second transmission assembly are each a transmission tooth portion (5; modified Fig. 2, 3) that is engagable with the engaging tooth portion (6, 74) for transmission (Pg. 5, paragraph [0023]; Fig. 2) (see modified Fig. 1, 2, and 3).
Regarding claim 7, Pommerel teaches a multifunctional food processer (Pg. 2, [0005], lines 45 – 46), wherein a center of a bottom of the rotary cutter head (8) in the second food material processing module (4) is provided with a concave central hole (Fig. 3), the top end of the food material processing tool (7, 9) of the first food material processing module is provided with a positioning shaft (72, 102) 
    PNG
    media_image2.png
    803
    1532
    media_image2.png
    Greyscale
the center hole (Pg. 5, [0025]).

Modified Fig. 1, 2, 3
Regarding claim 8, Pommerel teaches a multifunctional food processer (Pg. 2, [0005], lines 45 – 46), wherein the second food material processing module (4) comprises a base (4, 41) covered on the cooking cup (2) of the first food material processing module (2), in a case that the first food material processing module (2) is separately used for processing the food material (rotary tool 8 is removable as evident by Fig. 3; also see Pg. 8, paragraph [0038], lines 293 – 295), the base is openable and then the food material is placed into the cooking cup (2) (cover 4 is openable, Pg. 6, paragraph [0032], lines 240 –243).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pommerel (European Patent Office Application No. EP 2 085 005 A1; English translation provided through Espacenet) in view of Sheng (CN 105816071 A; English translation provided through Espacenet).
Regarding claim 9, Pommerel teaches a multifunctional food processer (Pg. 2, [0005], lines 45 – 46) with a rotary cutter head (8) of the second food material processing module (4; see top of Fig. 1 where cover 4 comprises a second food material processing module) and Pommerel also teaches the rotary cutter head being installed on the base (cover, 4, 41). However, Pommerel does not teach the rotary cutter head being in a shape of a taper and extending downward into the cooking cup.
Sheng teaches a rotary cutter tool (planing knife or planer, 40) that is tapered and in a conical shape and extends downward into a turntable (30) and frame (20). Pommerel and Sheng are analogous art as they both teach a multifunctional food processing device, it would have been prima facie obvious 
Regarding claim 10, Pommerel teaches a multifunctional food processer (Pg. 2, [0005], lines 45 – 46) with a base (4, 41) and a rotary cutter head (8). However, Pommerel does not teach the inner side of the base being provided with a boss protruding inward. Pommerel also does not teach the rotary cutter head having a cutter head base and a cutter head holder. 
Sheng teaches an inner side of a base (30) provided with a boss protruding inward (32). Sheng also teaches the rotary cutter head (40) having a cutter head base (42) and a cutter head holder (40) (see modified Fig. 2 and 6) in shape of a taper (Fig. 2) extending downward into a turntable (30) and frame (20). Sheng also teaches a large diameter end of the cutter head holder protruding outward along a radial direction to form the cutter head base (42) (Fig. 6). Pommerel and Sheng are analogous art as they both teach a multifunctional food processing device, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base (4) and the rotary cutter head (8) as taught by Pommerel to incorporate the teachings of Sheng to provide a the inner side of the base having a boss protruding inward and the rotary cutter head having a 

    PNG
    media_image3.png
    914
    854
    media_image3.png
    Greyscale

Modified Fig. 2 and 6
Response to Arguments
The original rejection under section 112(b) of claims 1 – 10 in the non-final action filed on September 21st, 2021 is removed. However, the applicant’s amendment caused a new 112(b) issue for claims 1 – 10. 
The original rejection under section 112(d) of claims 2, 4, 6, and 7 in the non-final action filed on September 21st, 2021 is removed. 
Applicant's arguments filed on December 14th, 2021 have been fully considered but they are not persuasive. See reasons below.
Contrary to applicant’s remarks on Pg. 8 regarding the clarifying amendment in claim 1 stating the first food material processing tool is provided with a transmission shaft or a food material processing tool rather than a transmission shaft and a food material processing tool, Pommerel disclosing of a transmission shaft and a food material processing tool still meets the “or” limitation of claim 1. The term “or” in claim 1 is different from the Boolean operator “xor” i.e. “either…or”, “a transmission shaft” or “a food processing tool” is still true if both “a transmission shaft” and “a food processing tool” are true. It is clearly evident by Fig. 3 and Pg. 8, [293 – 295] of Pommerel that the food processor is provided with a transmission shaft, 7, 70 and/or a food material processing tool, 9 attached to the transmission shaft 7 via ribs, 70A, 90A. 
Additionally, similar to the instant application, Pommerel also discloses multiple usage modes on Pg. 2, [0005] line 46. Therefore, it is possible that Pommerel maybe be provided with the transmission shaft, 7, 70 and/or the food material processing tool, 9.
  Regarding applicant’s remarks on Pg. 8 in the second last paragraph stating that one end of the food material processing tool is provided with the rotary position shaft or the second transmission assembly. Pommerel discloses the rotary position shaft (72, 102) or the second transmission assembly . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krebs (US 20140272059 A1) teaches a food processor having multiple processing modules (Fig. 3, 7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774